1

2

3

4

5

6                              UNITED STATES DISTRICT COURT

7                                     DISTRICT OF NEVADA

8                                                 ***

9     JEAN MERKELVACH, Co-Trustee of the            Case No. 3:18-cv-00436-MMD-CBC
      SES GENOA TRUST,
10                                                                   ORDER
                                     Plaintiff,
11           v.

12    THE UNITED STATES OF AMERICA,
      DEPARTMENT OF THE TREASURY,
13    INTERNAL REVENUE SERVICE, CHAD
      SMITTKAMP, an individual, and Does 1-
14    10, inclusive,

15                               Defendants.

16

17          This case involves five Internal Revenue Service (“IRS”) tax liens (“IRS Liens”)1

18   against real property located at 2271 Pioneer Trail, Genoa, NV (APN 1319-10-211-014)

19   (the “Property”) and owned by the SES Genoa Trust. Before the Court is Plaintiff Jean

20   Merkelvach’s motion for preliminary injunction (“Motion”) (ECF No. 6). In the Motion,

21   Plaintiff seeks expungement of IRS Liens on the Property. No responses were filed. The

22   Court will grant Plaintiff’s Motion on two grounds: Defendants’ failure to oppose the Motion

23   and Defendant United States’ disclaimer of interest in the Property.

24          First, Defendants’ failure to file points and authorities in response to the Motion

25   constitutes consent to the Motion being granted. LR 7-2(d) (“The failure of an opposing

26   party to file points and authorities in response to any motion, except a motion under Fed.

27
            1TheIRS Liens were recorded on the following dates: November 1, 2010; June 23,
28
     2011; June 26, 2012; September 14, 2017; and June 18, 2018. (ECF No. 14 at 2.)
1    R. Civ. P. 56 or a motion for attorney’s fees, constitutes a consent to the granting of the

2    motion.”); see also United States v. Hvass, 355 U.S. 570, 574–75 (1958) (holding that

3    local rules have the force of law).

4           Second, the United States has disclaimed any interest in the Property. (ECF No.

5    14 at 2 (“The United States disclaims any interest in the real property located at 2271

6    Pioneer Trail, Genoa, Nevada . . . .”).) The Court construes the United States’ disclaimer

7    as a notice of non-opposition to the Motion.

8           It is therefore ordered that Plaintiff’s motion for preliminary injunction (ECF No. 6)

9    is granted. The IRS Liens are expunged.

10          DATED THIS 15th day of October 2018.

11

12
                                                        MIRANDA M. DU
13                                                      UNITED STATES DISTRICT JUDGE

14

15

16

17

18

19
20

21

22

23

24

25

26

27
28

                                                    2
